Marr, J.
Either there were debts and no money in hand with which to pay them, or Mrs. Bowman imposed upon the judge when she represented to him that there were debts and obtained an order of sale of property to pay them. This contemporaneous history is far more reliable than her statement as a witness in this case that there were no debts. She did not hold as tutrix but as administratrix, and her liability to the heirs and creditors was in the latter capacity. Her appointment as administratrix superseded for the time her quality as tutrix. Saloy v. Schnexandre, 14 Ann. 568; Goux v. Moncla, 30 Ann. 743; Day v. Collins, 5 Ann. 589.
The account rendered by Mrs. Bowman as tutrix is manifestly incorrect and exaggerated. She was not liable as tutrix for what she did as administratrix. Her administration as tutrix would begin only when her administration as administratrix was closed, and it could be closed only by a full and final account as administratrix.

Judgment reversed, and the demand against Avery rejected with costs, without prejudice to any rights the plaintiff may have against his mother.